Exhibit 2.1 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (the "Agreement") dated as of the 21st day of October 2008, by and among Mod Hospitality, Inc., a Nevada corporation with its principal executive offices at 11710 Old Georgetown Road, Suite 808, North Bethesda, MD (the "Company"), ECV Holdings, Inc., a Delaware corporation ("ECV"), with its principal office located at 11710 Old Georgetown Road, Suite 808, Rockville, MD 20852, and Flora Nutrients, Inc., a Nevada corporation with its principal office located at 699 W. Magee Rd. #14203, Tucson, AZ 85704 and the sole shareholder of ECV ("FLNU"). WITNESSETH: WHEREAS, FLNU is the holder of all of the issued and outstanding capital stock of ECV (the "ECV Common Stock"); WHEREAS, FLNU will transfer 100% of the ECV Common Stock in exchange for shares of the Company; WHEREAS, FLNU is acquiring a 99.912% ownership interest in the Company; and WHEREAS, the Company is willing to issue 50,000,000 shares of its common stock, par value $0.001 per share (the "Common Stock"), equal to 99.912% of its issued and outstanding Common Stock, to FLNU in consideration for all of the ECV Common Stock. NOW, THEREFORE, for the mutual consideration set out herein, the parties agree as follows: 1.
